Citation Nr: 1804591	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 







INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 1971 to February 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2015 decision, the AOJ granted service connection for tinnitus, and assigned a 10 percent evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260, effective October 14, 2010.  The Veteran has not disagreed with the assigned evaluation or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter has been resolved and is no longer in appellate status.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issue on appeal is adjudicated; specifically, another VA medical opinion is necessary, for the reasons discussed below.  

The Veteran contends that his current bilateral hearing loss disability is due to active service, coincident to his duties as an aircraft mechanic in the United States Air Force, where he was exposed to constant jet engine noise.  In this regard, service connection has been established for tinnitus due to noise exposure in service, and the most recent August 2015 VA examiner conceded the Veteran's noise exposure during service due to his military occupational specialty.  Moreover, the record demonstrates the Veteran's consistent reports of hearing loss since active service that has progressively worsened.  

In June 2008 and August 2015, the Veteran underwent VA audiometric examinations.  The examiners conceded noise exposure during service and diagnosed bilateral hearing loss.  The examiners, however, found that the Veteran's current bilateral hearing loss disability was not related to active service.  In providing their opinions, they noted the Veteran's normal hearing bilaterally upon separation from service.  The examiners also noted that noise-induced hearing loss occurs at the time of the exposure, not after the noise has ceased.   

The Board finds these opinions inadequate to adjudicate the claim.  Specifically, the opinions did not address the theory of delayed or latent onset of hearing loss or the Veteran's noise exposure during active service.  In addition, the examiners did not consider the Veteran's contentions that he has experienced hearing loss since active service that has progressively worsened.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimants period of active military service in order for service connection to be granted.  Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriately qualified health care professional who has not provided a prior opinion in this case.  The Veteran need not appear for an examination unless deemed necessary by the physician assigned to offer an opinion.  

The examiner should review the entire record, including service treatment records.  

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed bilateral hearing loss disability originated during service or is otherwise etiologically related to the Veteran's active service.  In this analysis, the examiner must discuss:  The theory of delayed or latent onset of hearing loss and the Veteran's contentions of hearing loss since active service that has progressively worsened.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but they may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




